UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 0-10707 ————— THERMODYNETICS, INC. (Exact name of registrant as specified in its charter) ————— Nevada 06-1042505 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 651 Day Hill Road, Windsor, CT06095 (Address of Principal Executive Office) (Zip Code) 860-683-2005 (Registrant’s telephone number, including area code) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at September 30, 2011 Common stock $.01 Par Value 6,290,306 Shares INDEX PART IFINANCIAL INFORMATION Item 1. Financial Statements 2 Consolidated Balance Sheets September 30, 2011 and March 31, 2011 2 Consolidated Statements Of Income Three Months Ended September 30, 2011 and 2010 3 Consolidated Statements Of Income Six Months Ended September 30, 2011 and 2010 4 Consolidated Statements Of Cash Flows Six Months Ended September 30, 2011 and 2010 5 Notes To Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3. Quantitative and Qualitative Disclosures About Market Risks. 11 Item 4T. Controls and Procedures. 11 PART IIOTHER INFORMATION Item 1. Legal Proceedings. 12 Item 1A. Risk Factors. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 5. Other Information. 12 Item 6. Exhibits. 13 SIGNATURES 14 1 PART I:FINANCIAL INFORMATION Item 1. Financial Statements THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in 000's) September 30 March31, ASSETS CURRENT ASSETS Cash $ $ Restricted cash - Marketable securities Prepaid expenses and other current assets 33 26 Total current assets PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS Assets held for sale Other 23 - Total other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Line of credit $ $ Accounts payable Accrued expenses and taxes Current portion of long-term debt Total current liabilities LONG-TERM LIABILITIES Long-term debt - Total long-term liabilities - COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Common stock, par value $.01 per share; authorized 25,000,000 shares 63 61 Additional paid-in capital Accumulated other comprehensive income Deficit ) ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED SEPTEMBER 30, (UNAUDITED) (in 000's, except earnings per share) REVENUES Rental income $ 65 $ OPERATING EXPENSES Loss from operations ) ) OTHER INCOME (EXPENSE) Other, net 1 - Interest expense ) ) Loss on sale of stock - ) ) ) Loss before provision for income taxes and extraordinary item ) ) PROVISION FORINCOME TAXES - - Loss before extraordinary item ) ) EXTRAORDINARY ITEM - Gain on extinguishment of debt net of taxes of $1,200 - Net income (loss) ) OTHER COMPREHENSIVE LOSS, net of tax ) ) Comprehensive income (loss) $ ) $ EARNINGS (LOSS) BEFORE EXTRAORDINARY ITEM PER COMMON SHARE $ ) $ ) EARNINGS (LOSS) PER COMMON SHARE $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 3 THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE SIX MONTHS ENDED SEPTEMBER 30, (UNAUDITED) (in 000's, except earnings per share) REVENUES Rental income $ $ OPERATING EXPENSES Loss from operations ) ) OTHER INCOME (EXPENSE) Other, net 3 - Interest expense ) ) Loss on sale of stock - ) ) ) Loss before provision for income taxes and extraordinary item ) ) PROVISION FORINCOME TAXES - - Loss before extraordinary item ) ) EXTRAORDINARY ITEM - Gain on extinguishment of debt net of taxes of $1,200 - Net income (loss) ) OTHER COMPREHENSIVE LOSS, net of tax ) ) Comprehensive income (loss) $ ) $ EARNINGS (LOSS) BEFORE EXTRAORDINARY ITEM PER COMMON SHARE $ ) $ ) EARNINGS (LOSS) PER COMMON SHARE $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 4 THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED SEPTEMBER 30, (UNAUDITED) (in 000's) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 67 96 Loss on sale of stock of affiliate - 97 Realized loss on investment in unaffiliated company - 36 Gain on extinguishment of debt - ) Issuance of stock 17 - (Increase) decrease in other assets ) - (Increase) decrease in prepaid expenses and other current assets (7
